1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                 EASTERN DISTRICT OF CALIFORNIA

8
9
     IN RE:                                          )   1:20-mc-00014-SAB
10                                                   )
                                                     )
11                                                   )   ORDER GRANTING PLAINTIFF’S REQUEST TO
     SHIKEB SADDOZAI,                                    BE EXEMPT FROM E-FILING REQUIREMENT,
                                                     )   AND DIRECTING CLERK OF COURT TO FILE
12                                                   )   COMPLAINT AND OPEN A NEW PRISONER
                                                     )   CIVIL RIGHTS ACTION
13
                                                     )
14                                                   )   [ECF No. 1]
                                                     )
15
16          On February 27, 2020, Shikeb Saddozai filed a motion for leave and/or exemption from
17   the requirement to electronic file his civil rights complaint pursuant to 42 U.S.C. § 1983.
18                                                       I.
19                                                DISCUSSION
20          On March 1, 2016, this Court issued a Standing Order for the United States District Court for
21   the Eastern District of California, Fresno Division, that describes a pilot program in which the Court
22   and the California Department of Corrections and Rehabilitation (CDCR) have agreed to participate in
23   a program whereby initial pleadings submitted by prisoners in civil rights cases involving conditions
24   of confinement claims are electronically filed. As part of this pilot program, CDCR has agreed to
25   collaborate with the Court to obtain and maintain participating penal institutions under the program.
26   Participating penal institutions shall be those institutions which CDCR and the Court agree shall
27   participate in the program. This pilot program is designed to reduce the costs of processing court
28   filings in civil rights cases brought by incarcerated Plaintiffs pursuant to 42 U.S.C. § 1983. This

                                                         1
1    Standing Order only applies to initial filings by Plaintiffs which is defined as the complaint, an

2    application to proceed in forma pauperis without prepayment of fees, or a motion seeking relief from

3    this Standing Order or a motion for emergency relief. At a CDCR participating facility, no initial

4    documents will be accepted for filing by the Clerk of the Court unless done pursuant to the Standing

5    Order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours. After

6    the initial filings, all other filings shall be mailed and comply with the Local Rules for the United

7    States District Court for the Eastern District of California. Issues regarding access to the e-filing

8    program in the Fresno Division of this Court are referred to the undersigned for determination and

9    authorization to open a miscellaneous proceeding prior to accepting the civil complaint should the

10   magistrate judge deem it necessary.

11           Plaintiff has filed a request to be exempt from the e-filing requirement, along with a copy of

12   the proposed complaint and application to proceed in forma pauperis. Plaintiff contends the “reasons

13   for refusing to E-file are based on facts that facility law librarian whom is the designated staff for

14   scanning and e-mailing to the court has repeatedly obstructed and interfered with plaintiff’s and other

15   prisoner’s ability to initiate and maintain court actions by denying law library resources needed to

16   prepare and file legal actions out of corrupt motives to aid and protect defendant’s named in plaintiff’s

17   complaint.” (ECF No. 1.) Although Corcoran State Prison is part of the electronic filing system and

18   has the ability to electronically file complaints with this Court, in the interest of justice, the Court will

19   allow Plaintiff to be exempt from the requirement and direct that the complaint be filed in a new

20   prisoner civil rights action.

21                                                        II.

22                                                     ORDER

23           Based on the foregoing, it is HEREBY ORDERED that:

24           1.      Plaintiff’s request to be exempt from the e-filing requirement is granted;

25           2.      The Clerk of Court is directed to file open a new prisoner civil rights action;

26           3.      The Clerk of Court shall file Plaintiff’s complaint and the application to proceed in

27                   forma pauperis as of February 27, 2020 in the new action; and

28

                                                           2
1             4.      The Clerk of Court shall email a copy of this order to Senior Assistant Attorney

2                     General Monica Anderson and Supervising Deputy Attorney Christopher Becker.

3
4    IT IS SO ORDERED.

5    Dated:        March 6, 2020
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
